It having been reported to the Court that Edmund Allen Rosner, of New York, N. Y., has been disbarred from the practice of law by the Appellate Division of the Supreme Court of the State of New York, First Judicial Department, and this Court by order of February 19, 1974 [415 U. S. 907], having suspended the said Edmund Allen Rosner from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent and that the time to file a response thereto has expired;
It is ordered that the said Edmund Allen Rosner be disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.